Order entered July 5, 2013




                                              In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                        No. 05-12-01727-CV

               CLUB VISTA DEVELOPMENT II, INC., ET AL., Appellants

                                                V.

               ONCOR ELECTRIC DELIVERY COMPANY, LLC, Appellee

                          On Appeal from the 101st Judicial District Court
                                       Dallas County, Texas
                                 Trial Court Cause No. 10-04417

                                             ORDER
       The Court has before it appellants’ July 1, 2013 unopposed motion for extension of time

to file their reply brief. The Court GRANTS the motion and ORDERS that any reply brief be

filed by July 12, 2013.


                                                       /s/   ELIZABETH LANG-MIERS
                                                             JUSTICE